        Case 1:20-cv-04809-TCB Document 7 Filed 11/29/20 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT
       NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

CORECO JA’QAN PEARSON, VIKKI TOWNSEND
CONSIGLIO, GLORIA KAY GODWIN, JAMES
KENNETH CARROLL, CAROLYN HALL FISHER,                           CASE NO.
CATHLEEN ALSTON LATHAM and BRIAN JAY
VAN GUNDY,                                                      1:20-cv-4809
Plaintiffs,
v.
BRIAN KEMP, in his official capacity as Governor of
Georgia, BRAD RAFFENSPERGER, in his official
capacity as Secretary of State and Chair of the
Georgia State Election Board, DAVID J. WORLEY,
in his official capacity as a member of the Georgia
State Election Board, REBECCA N. SULLIVAN, in
her official capacity as a member of the Georgia State
Election Board, MATTHEW MASHBURN, in his
official capacity as a member of the Georgia State
Election Board, and ANH LE, in her official capacity
as a member of the Georgia State Election Board,

Defendants.

      NOTICE OF FILING OF REDACTED DECLARATION

      Come now the Plaintiffs and give notice of the filing of a redacted

declaration regarding Union County, Georgia attached hereto as Exhibit “A.”

      Respectfully submitted, this 29th day of November 2020.

                                      /s Sidney Powell*
                                      Sidney Powell PC
                                      Texas Bar No. 16209700
2911 Turtle Creek Blvd, Suite 300
Dallas, Texas 75219
(214) 707-1775
*Application for admission pro hac vice
forthcoming
         Case 1:20-cv-04809-TCB Document 7 Filed 11/29/20 Page 2 of 4




                                     CALDWELL, PROPST & DELOACH, LLP

                                     /s/ Harry W. MacDougald
                                     Harry W. MacDougald
                                     Georgia Bar No. 463076

CALDWELL, PROPST & DELOACH, LLP
Two Ravinia Drive, Suite 1600
Atlanta, GA 30346
(404) 843-1956 – Telephone
(404) 843-2737 – Facsimile
hmacdougald@cpdlawyers.com

Counsel for Plaintiffs

Attorneys for Plaintiffs



      The undersigned certifies that the foregoing document was prepared in 14-

point Times New Roman font and in accordance with the margin and other

requirements of Local Rule 5.1.



                                     s/ Harry W. MacDougald
                                     Harry W. MacDougald
                                     Georgia Bar No. 463076
        Case 1:20-cv-04809-TCB Document 7 Filed 11/29/20 Page 3 of 4




                       CERTIFICATE OF SERVICE

      This is to certify that I have on this day e-filed the foregoing document with

the Clerk of Court using the CM/ECF system, and that I have delivered the filing

to the Defendants by email and FedEx at the following addresses:

      This 29th day of November 2020.

            Governor Brian Kemp
            206 Washington Street
            111 State Capitol
            Atlanta, GA 30334

            Secretary of State Brad Raffensperger
            214 State Capitol
            Atlanta, Georgia 30334
            brad@sos.ga.gov
            soscontact@sos.ga.gov

            Rebecca N. Sullivan
            Georgia Department of Administrative Services
            200 Piedmont A venue SE
            Suite 1804, West Tower
            Atlanta, Georgia 30334-9010
            rebecca.sullivan@doas.ga.gov

            David J. Worley
            Evangelista Worley LLC
            500 Sugar Mill Road
            Suite 245A
            Atlanta, Georgia 30350
            david@ewlawllc.com

            Matthew Mashburn
            Aldridge Pite, LLP
            3575 Piedmont Road, N.E.
       Case 1:20-cv-04809-TCB Document 7 Filed 11/29/20 Page 4 of 4




           Suite 500
           Atlanta, Georgia 30305
           mmashburn@aldridgepite.com

           Anh Le
           Harley, Rowe & Fowler, P.C.
           2700 Cumberland Parkway
           Suite 525
           Atlanta, Georgia 30339
           ale@hrflegal.com

                                  s/ Harry W. MacDougald
                                  Harry W. MacDougald
                                  Georgia Bar No. 463076

Caldwell, Propst & DeLoach, LLP
Two Ravinia Drive, Suite 1600
Atlanta, GA 30346
404-843-1956
